Citation Nr: 1706199	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  12-07 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a compensable disability rating for service-connected bilateral hearing loss.


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1984 through September 2005.  

This matter is before the Board of Veterans' Appeals (Board or BVA) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In his March 2012 substantive appeal, the Veteran requested a BVA Hearing.  A hearing was scheduled for February 2016, but the Veteran failed to appear without good cause.  His hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).  

This issue was previously before the Board in April 2016 and was remanded for additional development, primarily to obtain relevant treatment records, to interpret any discrepancies between the Veteran's VA and Naval Medical Center (NMC) audiograms, and to afford the Veteran a contemporaneous VA audiological examination.  The Veteran underwent this audiological examination in June 2016.  The required development has been completed, and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

From one year preceding the date of this claim, the Veteran's bilateral hearing loss has been manifested by auditory acuity no worse than Level II in the right ear and Level III in the left ear; there is no indication of an exceptional pattern of hearing impairment or suggestion that the regular schedular rating criteria do not contemplate his level of functional impairment.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b), 4.85, 4.86, Diagnostic Code 6100 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

VA's duty to notify was satisfied by a January 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's pertinent post-service treatment records have been obtained, including on remand.  A VA-contracted examination was conducted in conjunction with this appeal in June 2016 and an addendum medical opinion was issued in September 2016.  The Board finds the reports of the examinations adequate for rating purposes as they included audiometry in accordance with regulatory criteria, and the examiners expressed familiarity with the Veteran's history and the hearing loss disability picture presented.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiners elicited from the Veteran, and accepted at face value, his descriptions of the impact of his hearing loss on his functioning.  He has not identified any additional pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria 

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.  Separate diagnostic codes identify different disabilities. 

In a claim for an increased rating for a previously service-connected disability, VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 3.400(o)(2).

Ratings for hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations for hearing acuity assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denotes profound deafness.  The assignment of the appropriate numeric level is based on the results of controlled speech discrimination tests in combination with the Veteran's average hearing threshold.  The average puretone threshold is derived from puretone audiometric testing in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.

Rating specialists use either Table VI or VIA of 38 C.F.R. § 4.85 to determine the hearing acuity level.  Table VIA is used when speech discrimination tests are not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing loss (defined in 38 C.F.R. § 4.86).  One such pattern occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a).  Another occurs when the puretone threshold at 1000 Hertz is 30 decibels or less and the puretone threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(b). 

Separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Factual Background

Lay Evidence

In his January 2010 claim, the Veteran reported that a December 2009 audiogram revealed "severe mixed hearing loss," and that he had been "medically cleared" for hearing aids.  In a February 2010 written statement, the Veteran reported symptoms of worsening hearing loss causing communication problems and affecting him, "emotionally, mentally, and physically."  

The Veteran also submitted written statements from his spouse, child, and current and former co-workers.  His spouse reported that the Veteran's hearing loss affected their communication, and that the Veteran's need to watch television at high volumes irritated the family and others.  She expressed concern that the Veteran's hearing loss disability may put him at risk if he does not hear an intruder.  The Veteran's child reported needing to speak loudly to her father, and that the Veteran's loud television and radio volumes were disruptive.  A co-worker reported that the Veteran's hearing loss caused frustration at work, particularly with phone conversations.  A former co-worker reported that the Veteran's "slight hearing problem" necessitated speaking loudly to the Veteran, and noted that the Veteran had complained about left-sided hearing loss.  A retired naval officer also wrote in support, but this person's knowledge of the Veteran's hearing loss symptoms pre-dates the rating period by seven years, and therefore is not probative in evaluating the current level of severity of the Veteran's hearing loss. 

Medical Evidence 

During an October 2011 VA audiological examination, audiometry revealed that puretone thresholds, in decibels were: 

	


HERTZ



1000
2000
3000
4000
Average
RIGHT
45
30
25
30
32
LEFT
45
30
20
20
29

Speech audiometry revealed speech recognition ability of 92 percent bilaterally.  These numeric designations in combination correspond to a zero percent, or noncompensable, rating under Table VII, Diagnostic Code 6100.  

During a March 2012 NMC audiological examination, audiometry revealed that puretone thresholds, in decibels were: 


	


HERTZ



1000
2000
3000
4000
Average
RIGHT
50
35
30
30
36.25
LEFT
45
35
25
25
32.50

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 76 percent in the left ear.  These numeric designations in combination correspond to a zero percent, or noncompensable, rating under Table VII, Diagnostic Code 6100.  

During a June 2016 VA contractor audiological examination, audiometry revealed that puretone thresholds, in decibels were: 

	


HERTZ



1000
2000
3000
4000
Average
RIGHT
45
30
25
25
31.25
LEFT
50
35
20
25
32.50

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 96 percent in the left ear.  These numeric designations in combination correspond to a zero percent, or noncompensable, rating under Table VII, Diagnostic Code 6100.  

Addressing the remand directive to discuss any discrepancy in the Veteran's audiological examination reports, this examiner stated, "[p]lease note that inter-test consistency is good in all referenced examinations . . . .  The varied type of hearing loss is consistent with varied acoustic [emittance] findings.  The nature of mixed hearing loss can result in fluctuating results as hearing ability is dependent on middle ear status.  In addition, speech recognition and speech discrimination score[s] will be affected by many factors  . . .  and it is not uncommon to have speech discrimination scores [vary] test to test....  See August 2016 addendum medical opinion.  

Two additional audiological examinations of record cannot be used to determine a rating using Tables VI and VII.  The December 2009 NMC examination reports NU-6 word discrimination results rather than the Maryland CNC word recognition required by regulation.  See 38 C.F.R. § 4.85.  As the special circumstances in 38 C.F.R. § 4.86 do not apply, the audiogram alone from this examination may not be used to obtain a rating; however, the Board notes that the examiner characterized the Veteran's hearing loss as "moderately severe mixed hearing loss in the low frequencies, and a reverse-sloping moderately severe to mild sensorineural hearing loss in the mid and high frequencies," and reported "excellent" word recognition bilaterally.  The examiner noted that the Veteran required hearing aids. 

The February 2010 VA examiner described that exam as "inadequate for rating purposes due to invalid pure tone thresholds as evidenced by poor agreement between speech reception threshold and pure tone average as well as 10-15 dB discrepancies with ascending vs. descending presentation methods."  

Analysis 

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate, and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

After carefully reviewing the evidence, the Board finds that no audiometry during the period under consideration shows a hearing loss disability warranting a rating in excess of zero percent under the schedular criteria for rating hearing loss.  The Board further finds that the record does not demonstrate an exceptional pattern of hearing impairment in either ear of the type contemplated by 38 C.F.R. § 4.86.  Accordingly, the Board must conclude that the Veteran's claim for a compensable disability rating for bilateral hearing loss is not warranted and that staged ratings are not appropriate.  
Regarding the Veteran's statements that his hearing impairment is greater than reflected by the zero percent rating assigned, the Veteran is competent to testify as to symptoms he experiences and the impact of these symptoms on his communication.  Similarly, his family members and co-workers are competent to report their observations of the Veteran's communication difficulties or other readily observable symptoms, such as the Veteran needing to turn up the radio and television.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  

As noted above, however, disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned from audiometric evaluations.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Accordingly, although the Board has no reason to question the credibility of the Veteran, his family members, or his co-workers, whose statements are of record and appreciated, it is unable to grant the appeal because the specific legal criteria for a compensable rating for bilateral hearing loss have not been met. 

Extraschedular Consideration  

The Board is precluded by regulation from assessing, in the first instance, the merits of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Kuppamala v. McDonald, 27 Vet. App. 447 (2015).  However, the Board is required to consider whether a case should be referred to the Director of VA's Compensation and Pension Service for such assessment in the first instance.  Id.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115  (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (holding that VA audiologists must fully describe the functional effects caused by a hearing disability).  

In this case, February 2010 written statements by the Veteran, his family, and co-workers describe difficult in-person and telephone conversations and the Veteran's need to watch television at high volume.  In the October 2011 VA examination, the Veteran reported that he could not understand conversations without using his hearing aids.  The August 2016 VA addendum opinion notes that the Veteran will have "difficulty in having effective phone conversations," adding that the Veteran "will need documented instruction in work environments," and "won't be able to enjoy operating noisy machineries and/or working in noisy environments."   

These symptoms all relate to defective hearing and associated functional impairment (such as inability to follow conversations and the need to face people when conversing) which is covered by the schedular criteria of Diagnostic Code 6100.  As there is no impairment (reported or shown) that is not encompassed by the schedular criteria, those criteria are not inadequate, and referral for extraschedular consideration is not necessary.     

TDIU

VA will grant a total rating for compensation purposes based on individual unemployability (TDIU) when the evidence shows that by reason of service-connected disability, or combination of disabilities, the Veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; see Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (holding that TDIU is assigned based on the collective impact of service-connected disabilities).

At the outset, the Board notes that the Veteran has not reported difficulty securing or retaining substantially gainful employment; rather, his evidence suggests he has been steadily employed, working for at least three and a half years in security and contracts management and for at least one year in a financial management office.  Relevant evidence includes the August 2016 audiological opinion discussed above regarding occupational challenges and limitations associated with the Veteran's hearing loss.  Written statements from the Veteran's colleagues evidenced these challenges, reporting that communication with the Veteran, particularly by phone, was difficult.  Of note, however, a February 2010 written statement from the Veteran's then current employer describes the Veteran as "outstanding," and a "model employee."  Collectively, this evidence indicates that the Veteran's hearing loss causes some difficulties at work, but that it does not, either alone or in combination with his other service-connected disabilities, preclude him from gainful employment.  There is also no evidence of record indicating that the Veteran's employment has not been substantially gainful employment.  Accordingly, the matter of entitlement to a total rating based on individual unemployability due to service-connected disability is not raised by the record in the context of this claim. 


ORDER

A compensable rating for bilateral hearing loss is denied. 



____________________________________________
VICTORIA MOSHIASHWILI
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


